PER CURIAM.
This is an interlocutory appeal from an order denying the plaintiffs motion to certify him as the representative of a class. We have jurisdiction. Fla.R.App.P. 9.130(a)(6).
The plaintiff, an investigator, sues Dade County for himself and others he claims are similarly situated. He alleges in substance that he and other investigators and attorneys were appointed by various criminal division judges of the Eleventh Judicial Circuit to perform services for indigent defendants, and while the circuit court entered orders in his and other class members’ favor for payment of amounts due, section 939.15, Florida Statutes (1991), the county thereafter “refused payment of them in whole or in part.” The county filed its answer and affirmative defenses. Appellant moved to certify the matter as a class action and the motion came on for plenary hearing.
We conclude that the circuit court properly declined to certify where, subsequent to an evidentiary hearing, it determined that the plaintiff could not adequately and fairly represent and protect all the intended representatives as required by Florida Rule of Civil Procedure 1.220(e)(2)(C) and (D)(ii). See Frankel v. City of Miami Beach, 340 So.2d 463, 465 (Fla.1976); Mathieson v. General Motors Corp., 529 So.2d 761 (Fla. 3d DCA 1988); Southern Bell Tel. & Tel. Co. v. Wilson, 305 So.2d 302 (Fla. 3d DCA 1974), cert. discharged, 327 So.2d 220 (Fla.1976).
Accordingly, the order under review is affirmed.